Citation Nr: 1519759	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-06 557	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease prior to April 28, 2010 and in excess of 20 percent beginning on July 1, 2010.

2.  Entitlement to a rating in excess of 10 percent for rotator cuff repair of the right shoulder with arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to February 1984, November 2002 to August 2003 and August 2004 to February 2005.  He also had service in the Reserves and National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision which denied his claims for an increased rating for a lumbar spine disability and a right shoulder disability.  In addition, this rating decision denied his claim for entitlement to a total disability rating based on individual unemployability (TDIU).

In November 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In June 2011, the Board remanded these claims, and decided other claims that are no longer before the Board.  In February 2015, the RO granted the claim for entitlement to a TDIU.






FINDING OF FACT

On March 24, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the appellant's representative wrote in a March 24, 2015 statement in support of claim (VA Form 21-4138)  that the Veteran indicated he wanted to withdraw his appeal of the remaining issues because entitlement to a TDIU had been granted.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of these claims and the appeal is dismissed.

ORDER

The appeal is dismissed.




		
P. SORISIO
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


